    Case 1:20-cv-00122-JRH-BKE Document 7 Filed 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


CLYDE JORDAN,

              Petitioner,

       V.                                                 CV 120-122


WARDEN BRIAN ADAMS,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Although

Petitioner did not file objections, he did file a motion to proceed in forma pauperis. (Doc.

no. 6.) That motion is DENIED AS MOOT because as the Magistrate Judge explained,

Petitioner already has a pending federal habeas petition, Jordan v. Adams. CV 120-087, doc.

no. 1 (S.D. Ga. June 23, 2020), and therefore, the above-captioned case is due to be

dismissed.   Accordingly, the Court ADOPTS the Report and Recommendation of the

Magistrate Judge as its opinion and DISMISSES this petition filed pursuant to 28 U.S.C.

§ 2254 without prejudice.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

("COA") before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to
     Case 1:20-cv-00122-JRH-BKE Document 7 Filed 10/05/20 Page 2 of 2




the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a "substantial showing of the denial of a

constitutional right" 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel.

529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.

Accordingly, the Court DENIES a COA in this case.' Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal                   See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                 of                         ,2020, at Augusta, Georgia.




                                            J. RAl
                                            UNITElrSptTES DISTRICT COURT
                                            SOUTHEP^ DISTRICT OF GEORGIA




       '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
